        Case: 5:18-cr-00554-SL Doc #: 9 Filed: 10/11/18 1 of 2. PageID #: 37



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    :    CASE NO. 5:18CR554
                                             :
                         Plaintiff,          :
                                             :    JUDGE SARA LIOI
                                             :
            -vs-                             :    MAGISTRATE JUDGE
                                             :    KATHLEEN B. BURKE
                                             :
EDGAR OSORIO-RAMIREZ,                        :    NOTICE OF SUPPLEMENTAL
                                             :    AUTHORITY
                         Defendant.          :



      Defendant Edgar Ososrio-Ramirez, through undersigned counsel, notifies this Court of

supplemental authority issued by the United State District Court for the Northern District of Ohio

Eastern Division, U.S. v. Cesar Veloz-Alonso Case No. 1:18CR464.




                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar No.: 0051928

                                             /s/ Carlos Warner
                                             CARLOS WARNER
                                             Assistant Federal Public Defender
                                             Ohio Bar No.: 0068736
                                             Akron Centre Plaza
                                             50 S. Main St., Suite 700
                                             Akron, OH 44308
                                             Phone: (330) 375-5739 Fax: (330) 375-5738
                                             E-Mail: carlos_warner@fd.org
        Case: 5:18-cr-00554-SL Doc #: 9 Filed: 10/11/18 2 of 2. PageID #: 38



                                 CERTIFICATE OF SERVICE


      I hereby certify that on October 11, 2018 a copy of the foregoing Notice of Supplemental

Authority was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. All other parties

will be served by regular U.S. Mail. Parties may access this filing through the Court’s system.



                                              /s/ Carlos Warner
                                              CARLOS WARNER (0068736)
                                              Assistant Federal Public Defender
